Citation Nr: 1625262	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  14-07 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected degenerative arthritis of the lumbar spine prior to December 1, 2010, and to a rating in excess of 10 percent from December 1, 2010 forward, to include whether the reduction from a 20 percent rating to a 10 percent rating was proper.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and L.W.


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to February 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and September 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2009, the RO assigned an increased rating of 20 percent for the Veteran's service-connected degenerative arthritis of the lumbar spine, effective from January 8, 2009.  In November 2009, within one year of the May 2009 rating decision, the Veteran underwent an additional VA examination of his lumbar spine.  See 38 C.F.R. § 3.156(b).  The RO thereafter readjudicated the claim in a September 2010 rating decision, whereby the 20 percent rating was reduced to 10 percent, effective from December 1, 2010.  

In February 2016, the Veteran testified via video-conference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file. 

A derivative TDIU claim has been raised by the record as part of the Veteran's increased rating claim for arthritis of the lumbar spine.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, the Veteran has asserted that he is unable to work, at least in part, because of his service-connected low back disorder.  See Hearing transcript, dated in February 2016.

The issues of entitlement to a rating in excess of 20 percent for service-connected degenerative arthritis of the lumbar spine and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence did not show ascertainable improvement of the Veteran's service-connected degenerative arthritis, lumbar spine, including under the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction from a 20 percent rating to a 10 percent rating, effective December 1, 2010, for service-connected degenerative arthritis, lumbar spine, was not proper; the 20 percent rating is restored. 38 U.S.C.A. §§ 503, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Propriety of Rating Reduction

Here, the 20 percent rating assigned for the Veteran's lumbar spine arthritis was in effect from January 8, 2009 until November 30, 2010, so less than five years.  As the rating was in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a),(b), which provide additional regulatory hurdles to rating reductions, do not apply.  The provisions of 38 C.F.R. § 3.344(c) provide that ratings in effect for less than five years can be reduced upon a showing that the disability has improved.

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court of Appeals for Veterans Claims (Court) identified general regulatory requirements which are applicable to all rating reductions, including those which have been in effect for less than five years. Id. at 417.  Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  Id. at 420.  Similarly, 38 C.F.R. § 4.2, establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present." Id.  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of the veteran's disability. Id.

Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2 , 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point may include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992). Importantly, the reduction of a rating must have been supported by the evidence on file at the time of the reduction, rather than only by post-reduction evidence. However, pertinent post-reduction evidence favorable to restoring the rating must also be considered and may show that the rating reduction was improper. Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992). 

On VA examination in February 2009, the Veteran complained of severe, daily low back pain, rated eight on a ten-point pain scale, with flare-ups, with the use of a brace, unrelieved by medication.  He reported that he was employed as a local truck driver, and the examiner reported that the Veteran had minimal functional impairment in that he is unable to jog and unable to lift more than 40 pounds.  The examiner described the Veteran's course as progressively worse, with poor response to treatment.  There was fatigue, decreased motion, stiffness, weakness, spasm, tenderness, and pain.  There was no leg or foot weakness.  The Veteran reported that he was able to walk one-fourth of one mile.  The Veteran demonstrated 60 degrees of forward flexion, 30 degrees of extension, and 30 degrees each of right and left lateral rotation and flexion, without additional loss of motion or objective evidence of pain on repetitive motion.  The Veteran reported that he had lost less than one week of work during the past 12 months due to his lumbar spine symptoms, and the examiner reported that the Veteran's disability had significant effects on his usual occupation.

On VA examination in November 2009, nine months later, the examiner described the Veteran's course as progressively worse, with fair response to treatment.  There was fatigue, decreased motion, stiffness, weakness, spasm, guarding, tenderness, and pain, with flare-ups.  The Veteran reported that he used a brace and was unable to walk more than a few yards.  There was leg or foot weakness.  The Veteran demonstrated 75 degrees of forward flexion, 25 degrees of extension, and 30 degrees each of right and left lateral rotation and flexion, without additional loss of motion but with objective evidence of pain on repetitive motion.  The Veteran reported that he had not lost any time from work during the past 12 months due to his lumbar spine symptoms, and the examiner reported that the Veteran's disability had significant effects on his usual occupation.

At the time of the Veteran's February 2016 Board hearing, he reported that his lumbar spine symptoms waxed and waned and that "some days were better than others."  However, he made clear his assertion that his symptoms had not improved between the time of his February 2009 and November 2009 VA examinations, and instead asserted that his disability in general has worsened over time and continues to worsen such that in January 2011 he applied for disability benefits from the Social Security Administration (SSA).  

A comparison of the February 2009 and November 2009 VA examination reports, submitted only nine months apart, evaluating the Veteran's degenerative arthritis, lumbar spine, does not show by a preponderance of the evidence that there has been actual improvement under the ordinary conditions of life and work. 

The February 2009 and November 2009 VA examination reports do include some differences when describing the severity of the Veteran's degenerative arthritis, lumbar spine.  Specifically, the Veteran was able to flex to 75 degrees in November 2009 as opposed to the 60 degrees of flexion he demonstrated in February 2009.  It is significant, however, that the Veteran, in November 2009, demonstrated less extension, extension to 25 degrees, than he did in February 2009, when he demonstrated extension to 30 degrees.  Also, there was no leg or foot weakness found on examination in February 2009 and there was such found in November 2009.  The Veteran was able to walk one-fourth of one mile in February 2009 and was only able to walk a few yards in November 2009.  The examiner reported that there had been fair response to treatment in November 2009 as opposed to the poor response noted in February 2009.  On both occasions of examination, the examiner found significant effects on the Veteran's usual occupation from his lumbar spine symptoms.  

While the November 2009 VA examination report shows improved flexion on range of motion testing, and such appears to be the basis of the RO's reduction proposal, the preponderance of the evidence does not show that the Veteran's lumbar spine disability had improved under the ordinary conditions of life and work such that a reduction is warranted.  While the Veteran's improved flexion shown in November 2009 warrants a 10 percent rating under the regulatory criteria, as opposed to the 20 percent rating in place prior to that VA examination, there is no indication that such improvement was sustained or that had the disability had improved under the ordinary conditions of life and work.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).  The Veteran's ability to walk a shorter distance, his reduced extension, and the remaining significant impact of his symptoms on his usual occupation, support the conclusion that his disability did not change significantly in the nine months between the February 2009 and November 2009 VA examinations. 



Accordingly, the preponderance of the evidence does not show improvement of the Veteran's service-connected degenerative arthritis, lumbar spine, under the ordinary conditions of life and work since the February 2009 VA examination report such that a reduction is warranted.  Accordingly, the 20 percent rating is restored.  See 38 C.F.R. § 3.344(c); Brown, 5 Vet. App. at 421.


ORDER

The 20 percent rating for service-connected degenerative arthritis of the lumbar spine is restored, effective December 1, 2010.


REMAND

The Veteran last underwent VA examination of his degenerative arthritis, lumbar spine, in November 2009.  At the time of his February 2016 Board hearing, he asserted that his lumbar spine disability had worsened since he was last evaluated on VA examination.  While the Veteran supplemented the record with updated VA treatment records, specifically February 2016 records reflecting VA physical therapy, such are insufficient to fully evaluate his disability.  On remand, the AOJ should afford the Veteran a VA examination for the purpose of evaluating the severity of his degenerative arthritis, lumbar spine.

With the exception of the noted February 2016 VA treatment records, the most recent VA treatment records available for Board review are dated in May 2011.  On remand, the AOJ should obtain and associate with the claims file the Veteran's updated VA treatment records.  Also, at the time of the Veteran's February 2016 Board hearing, he reported that he applied for disability benefits from the SSA in January 2011.  While he has asserted that he only receives VA treatment, it remains that the Veteran's SSA records may contain reports of evaluation relevant to the current appeal.  On remand, the AOJ should obtain and associate with the claims file the Veteran's SSA records.


Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA letter addressing his TDIU claim.  He should also be asked to complete and submit a VA Form 21-8940.

2.  Obtain and associate with the claims file the Veteran's VA treatment records maintained by the VA Medical Center (VAMC) in Tuskegee, Alabama, dated from January 2008 to October 2008 and from May 2011 to the present.  

3. Obtain and associate with the claims file all relevant records related to the Veteran's claim for disability benefits from the SSA, to include any treatment records or evaluations upon which SSA based its decision.  

4. After the above development has been completed, schedule the Veteran for an appropriate VA examination to assess the current level of severity of his degenerative arthritis of the lumbar spine.  The claims file must be made available to the examiner for review. 

The examiner must identify and describe the severity of the Veteran's degenerative arthritis, lumbar spine.  If possible, the appropriate Disability Benefits Questionnaire (DBQs) should be completed.


The examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected lumbar spine disorder and opine as to the impact of the service-connected disability on his ability to secure and follow a substantially gainful occupation.  If it is the examiner's opinion that the Veteran's low back disability does not render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disability, given his skill set and educational background.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached.

5. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims on appeal.  If further action remains adverse to the Veteran, provide him and his representative with a Supplemental Statement of the Case and allow him an appropriate opportunity to respond thereto.  Thereafter, the case should be returned to this Board for the purpose of appellate disposition, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


